Citation Nr: 1119741	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  In March 2011, the Veteran testified before the Board via video conference at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for a compensable rating for bilateral hearing loss and a TDIU.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.


The Veteran contends that he in entitled to a compensable rating for bilateral hearing loss because his hearing has worsened and has become increasingly disabling.

The Board notes that an examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2010).

In March 2011, the Veteran submitted a March 2010 report from a private audiologist that includes puretone testing and speech threshold findings dated from May 2008 to January 2010.  Unfortunately, some of the findings are illegible.  The Board is precluded from providing its own interpretation of an audiogram which is presented in graph rather than numerical form.  Kelly v. Brown, 7 Vet. App. 471 (1995).  Furthermore, recent case law provides that the Board must seek clarification in the instances when missing information related to private treatment records is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Savage v. Shinseki, --- Vet. App. ----, 2011 WL 13796, (No. 09-4406 Vet. App.  2010).  Therefore, the Veteran should be given an opportunity to contact the March 2011 private clinician to clarify the audiology findings and indicate whether the Maryland CNC speech determination test was used.

The Veteran was afforded VA audiology examinations in July 2006 and February 2011.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily too old, in light of the fact that the Veteran's private audiologist has been requested to clarify his findings, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his bilateral hearing loss.  The examiner should specifically reconcile the opinion with the July 2006, February 2011 VA examinations and opinions and any other opinions of record and comment on the functional effects caused by the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the examiner should review private audiological findings dated from May 2008 to March 2010 and state whether those findings reflect an increased hearing loss disability.

Next, in March 2011, the Veteran testified that he lost his job as a maintenance man due to his service-connected hearing loss.  A TDIU claim is part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Veteran has been granted a 10 percent disability rating for tinnitus and a 0 percent disability rating for bilateral hearing loss.  Currently, the combined disability rating is 10 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  Therefore, the Veteran does not meet the minimum schedular percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The remaining question before the Board therefore is whether the Veteran's service-connected disabilities nevertheless prohibit him from sustaining gainful employment, such that a TDIU rating may be assigned on an extraschedular basis.

The Board finds that an opinion is needed as to whether the Veteran, solely as a result of his service-connected disabilities, is unable to secure or follow a substantially gainful occupation.

It does not appear that an examiner has yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  Therefore, the prudent and thorough course of action is to afford the Veteran an examination to ascertain the impact of his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the March 2011 private audiologist, after obtaining the necessary authorization.  The private clinician should be requested to interpret the results of the audiograph in numbers for the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz; state the results of the word recognition test in percentages; and state what word recognition test was used.  In the alternative, the Veteran should be informed that he can contact the March 2011 clinician and obtain that information himself.  Any evidence received should be associated with the claims file.

2.  Schedule a VA audiological examination to determine the current nature and severity of the Veteran's bilateral hearing loss.  The examiner should review the claims folder and that review should be indicated in the examination report.  All indicated studies should be performed and the examiner should review private audiological findings, dated from May 2008 to March 2010, and state whether those findings indicate an increased bilateral hearing loss disability.  The examiner should also fully describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also state whether it is at least as likely as not (50 percent or more probability) that the Veteran's hearing loss and tinnitus, without consideration of any nonservice-connected disability, render him unable to secure or follow substantially gainful occupation.

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

